 


110 HR 4327 IH: Medicare Chronic Care Practice Research Network Act of 2007
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4327 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. Johnson of Illinois (for himself, Mr. Patrick J. Murphy of Pennsylvania, Ms. Herseth Sandlin, Mr. Latham, Ms. Schwartz, and Mr. Hulshof) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a Medicare Chronic Care Practice Research Network to develop and apply improved practices in care management for Medicare beneficiaries with multiple, chronic conditions. 
 
 
1.Short titleThis Act may be cited as the Medicare Chronic Care Practice Research Network Act of 2007. 
2.FindingsThe Congress makes the following findings: 
(1)Two-thirds of all Medicare spending involves beneficiaries living with 5 or more chronic conditions. 
(2)Eighty-four percent of people ages 65 to 70 live with at least one of the following chronic conditions: hypertension, heart disease or heart attack, cancer, diabetes, arthritis, or high cholesterol. 
(3)Medicare beneficiaries with chronic conditions are more likely to undergo duplicative tests, receive contradictory information from their healthcare providers, experience adverse responses to medications, and undergo hospital visits that could have been prevented. 
(4)Both traditional fee-for-service Medicare and Medicare Advantage are not currently configured to meet the unique needs of beneficiaries living with multiple chronic conditions. 
(5)Care for these patients is typically fragmented and delivered by multiple providers working at multiple sites. 
(6)Medicare has implemented a number of demonstration projects focused on ways to improve care for beneficiaries with multiple chronic conditions, yet there has been limited translation of evidence-based results to the wider chronic care community in a timely manner. 
(7)As the population of Medicare beneficiaries living with multiple chronic conditions continues to increase, the Centers for Medicare & Medicaid Services should seek more effective actions to test various care models, analyze the outcomes, and implement evidence-based best practices as soon as possible. 
(8)The United States Government should partner with qualified and experienced health care institutions already serving these beneficiaries to effectively and efficiently develop, evaluate, and translate improvements in coordinated care for them. Generating this information and supporting its translation into clinical practice will serve beneficiaries far more effectively. 
3.Medicare chronic care practice research network to develop and apply improved practices in coordinated care for Medicare beneficiaries with multiple, chronic conditions 
(a)Establishment 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish in accordance with this section a Medicare Chronic Care Practice Research Network (in this section referred to as the Network). 
(2)DurationThe initial period of the Network shall be not less than five years. The Secretary may extend or make permanent the Network if the Network’s performance demonstrates benefit to the Medicare program. 
(b)Purpose and duties of network 
(1)PurposeThe purpose of the Network is to enable highly qualified providers, including providers participating in the Medicare Coordinated Care Demonstration under section 1807 of the Social Security Act (in this section referred to as the MCCD), to form a stable and flexible research infrastructure that accelerates the development and deployment of evidence-based chronic care management practices for Medicare beneficiaries with multiple, chronic conditions. 
(2)Duties of the network 
(A)In generalThe Network shall develop and evaluate evidence-based chronic care management practices for Medicare beneficiaries who have two or more chronic illnesses, with a focus on such beneficiaries who are provided benefits under the Medicare fee-for-service program and whose care is most costly. 
(B)Specific dutiesThe Network shall— 
(i)research, design, implement, test, and validate specific interventions designed to improve care management for Medicare beneficiaries with multiple chronic conditions; and 
(ii)provide a reproducible, reliable, and scalable framework to standardize and translate best practices for all Medicare beneficiaries. 
(3)Financial supportThe Network shall provide financial support in the following areas: 
(A)CollaborationSupport of collaboration and networking, including conference calls, meetings, and other forms of communication between and among Network project sites, of publication of guidelines and findings, and of development and dissemination of information on proven, common care management practices. 
(B)InfrastructureSupport of research and infrastructure for Network project sites, which may be based upon enrollment size and success of such sites in realizing targets and compliance with data submission requirements. 
(C)Patient recruitment and care managementSupport of patient recruitment and care management at Network project sites for the delivery of specific services and ongoing testing of improvements to large patient panels. 
(D)EvaluationSupport of internal and external evaluation activities, including evaluation activities conducted at individual Network project sites and the Network. 
(4)Establishment of target enrollment numbersThe Secretary and the Network shall jointly develop, based on demographics and previous history, target enrollment numbers for each Network project site. 
(c)Board of Directors 
(1)Membership 
(A)In generalThe Network shall have a Board of Directors (in this section referred to as the Board) composed of the following: 
(i)CMS AdministratorThe Administrator of the Centers for Medicare & Medicaid Services, who shall serve as chairman of the Board and head of the Network. 
(ii)Ex officio members 
(I)The Director of the Agency for Health Research and Quality. 
(II)The Director of the National Institute on Aging. 
(III)Representatives of other Federal health care and research agency officials, as selected by the Secretary. 
(iii)Appointed membersMembers appointed under subparagraph (B). 
(B)Appointed members 
(i)Initial appointmentThe Secretary shall appoint at least 8 individuals to serve on the Board, including one individual representing each MCCD site. 
(ii)Additional membersThe Secretary may appoint additional members to the Board to the extent the Secretary determines, including individuals who represent Network project sites not otherwise represented under clause (i). 
(iii)TermThe term of office of each member of the Board appointed under this subparagraph shall be five years. 
(C)VacancyAny vacancy in the membership of the Board— 
(i)shall not affect the power of the remaining members to execute the duties of the Board; and 
(ii)shall be filled by appointment by the Secretary. 
(2)Project evaluationsThe Board shall provide for both an internal and external evaluation of each Network project site. 
(3)Initial meetingNot later than 60 days after the date members are first appointed under paragraph (1)(B), the Secretary shall convene a meeting of the members of the Board to— 
(A)initiate the Network; and 
(B)begin the planning phase of the Network. 
(d)Biennial reports 
(1)Congressional reportsBeginning not later than 2 years after the date of the establishment of the Network, the Secretary shall submit to the appropriate committees of Congress biennial reports on the Network. Each report shall include at least the following: 
(A)A report on progress made toward developing an efficient and effective research infrastructure capable of robustly testing new interventions and models of care for chronically ill Medicare beneficiaries in a timely manner. 
(B)An evaluation of the overall quality, satisfaction, and cost effectiveness of interventions tested. 
(C)An evaluation of the capability of the Network to define and test specifications needed to deploy successful interventions on a large geographic or nationwide scale without loss of effectiveness. 
(D)A description of benefits to the Medicare program resulting from increased collaboration and partnership between Network sites. 
(E)Any other information regarding the Network that the Secretary determines to be appropriate. 
(2)Public reports on care modelsEvery two years, the Network shall develop and the Secretary shall issue a public report of recommended practices and guidelines for chronic care that summarizes the care models the Network has found to be most effective in managing Medicare beneficiaries with multiple, chronic problems. 
(e)WaiverThe Secretary shall waive such provisions of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as may be necessary for the Network to conduct activities under this section. 
(f)FundingThere are authorized to be appropriated from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportions as the Secretary determines to be appropriate, $60,000,000. Such amount shall be available to carry out this section during a 5-fiscal-year period. 
(g)DefinitionsFor purposes of this section: 
(1)Medicare programThe term Medicare program means the programs under title XVIII of the Social Security Act. 
(2)Network project siteThe term Network project site means the site of a chronic care management program conducted under the authority of the Network. 
 
